Citation Nr: 1449317	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include bronchial asthma, claimed as due to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder, depression, anxiety, and bipolar disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to asbestos exposure, to include as secondary to an acquired psychiatric condition.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, claimed as due to asbestos exposure, to include as secondary to an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder, depression, anxiety, and bipolar disorder, as well as gastroesophageal reflux disease, and sleep condition, to include obstructive sleep apnea, secondary to an acquired psychiatric condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition, to include bronchial asthma, claimed as due to asbestos exposure have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Respiratory Condition

The Veteran contends that his asthma is a result of service.  Specifically, he claims that it is due asbestos exposure.  The Board notes that the Veteran's asbestos exposure is conceded as "minimal" based on his military occupational specialty as a Personnel Specialist, and because he was stationed aboard the USS Enterprise, a Navy aircraft carrier recognized as containing asbestos during the Veteran's period of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Asthma is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's entrance and separation examinations do not show evidence of asthma.  Service treatment records are also negative for reports of asthmatic symptoms; however, in December 1972, the Veteran sought treatment for a sore throat.  At this time, it was documented that the Veteran was also a "smoker."  The Veteran also sought treatment for various cold symptoms during service.

Private treatment records from January 2001 report that the Veteran was "diagnosed with asthmatic bronchitis in 1987 at which time he was a smoker of about 1 1/2 packs of cigarettes per week."  The physician also noted that the Veteran "quit smoking about one year later with some improvement in his wheezing subsequently, but gradually he feels he has become increasing susceptible to environmental irritants and second-hand smoke."  It was also reported that the Veteran "does not have any nocturnal respiratory symptoms from his asthma."

On VA examination in January 2012, the Veteran endorsed symptoms of chest pressure, shortness of breath, and wheezing mainly with exertion.  The Veteran also reported that he was exposed to asbestos during service.  He stated that "the piping and electric wire were insulated with asbestos so he was exposed," and that "asbestos dust was out there on the mess deck and hangar deck."  The Veteran reported that he had a case of bronchitis while in the service, but that it went untreated.  He also stated that there was "inflammation in service," but was told that it was a cold and then given some medicine.  The Veteran reported current symptoms of wheezing several times a week, sometimes daily, and that it is worse with an infection.  He also stated that he was diagnosed with asthmatic bronchitis in 1986.  The Board finds that while the Veteran is competent to report symptoms capable of lay observation, such as wheezing, shortness of breath, and coughing, asthmatic bronchitis is a complex medical question, and he is not able to provide a professional opinion as to etiology in this instance.  See Woehlaert, 21 Vet. App. at 462.  However, the Board also finds that he is competent to provide lay testimony describing symptoms that at the time are supported later on by diagnosis from a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The VA examiner found that while the Veteran did have asthma, there were no other respiratory conditions diagnosed at this time.  Of particular interest, the Board notes that the Veteran did not have an interstitial lung disease, which includes asbestosis.  The VA examiner opined that "It is less likely than not asthma is due to or [a] result of asbestos exposure.  Asthma is an obstructive pulmonary condition whereas asbestos exposure would cause a restrictive condition.  There is no medical evidence to tie the two conditions together."  The Board finds this examiner's opinion highly probative of a negative nexus between the Veteran's current diagnosis and service, as it contains a clear conclusion with supporting data, and also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, the Board finds that the Veteran's bronchial asthma is not related to service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2009, as well as in January and November 2012, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2009, as well as the January and November 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim for respiratory disorders in January 2012.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a respiratory condition, to include asthma.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a respiratory condition, to include bronchial asthma, claimed as due to asbestos exposure, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims of entitlement to service connection for an acquired psychiatric condition, gastroesophageal reflux disease (GERD), claimed as due to asbestos exposure, to include as secondary to an acquired psychiatric condition, and sleep disorder, claimed as due to asbestos exposure, to include as secondary to an acquired psychiatric condition can be properly adjudicated.

Service Connection for An Acquired Psychiatric Condition

In short, the Veteran claims that he acquired a psychiatric condition as a result of service.  The Veteran's service treatment records do not contain any treatment for a psychiatric condition, and his entrance and separation examinations were psychologically normal.  However, VA and private treatment records show that Veteran has a history of psychiatric diagnoses, which include bipolar disorder, major depression, and anxiety.  These psychiatric issues were not adequately discussed during the Veteran's July 2013 VA examination regarding their etiology.  

The Veteran was diagnosed with PTSD during his July 2013 VA examination.  However, the Board finds that there is possibly an additional need for stressor verification regarding the various incidents mentioned by the Veteran before an appropriate determination can be made on this claim.

Service Connection for Gastroesophageal Reflux Disease

The Veteran's service treatment records show potential symptoms of gastroesophageal reflux disease, as evidenced by throat and stomach issues.  He also has a current diagnosis for GERD.  However, he has not received a VA examination on this issue.  

Service Connection for Sleep Apnea

The Veteran contends that his sleep condition, to include sleep apnea, is result of service.  Specifically, he claims this condition is due to asbestos exposure, and includes an argument that it is secondary to an acquired psychiatric condition.  On VA examination in January 2012, the examiner opined that based on the evidence of record there is no medical nexus between the Veteran's obstructive sleep apnea and asbestos exposure, and further stated that "it is less likely than not that the Veteran's [obstructive sleep apnea] is due to or [a] result of asbestos exposure."  However, because the Veteran has also claimed that his sleep condition is secondary to an acquired psychiatric condition it is "inextricably intertwined" with another issue on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, any decision on the claim for a sleep condition would be premature at this point.
  
As a final matter, VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision.").

As such, the Board is remanding these matters for a VA examination and medical opinion to determine the etiology of the aforementioned conditions.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA or private treatment for the claimed disorders dated since December 2013, and associate them with the file.  If no additional records are available, include documentation of their unavailability in the claims file.  

2.  The AOJ should provide a formal determination for the record on whether PTSD stressor verification is required for the Veteran's October 2012 PTSD statements regarding various claimed assaults.  If stressor verification is necessary, contact the Joint Services Records Research Center (JSRRC), and any other record centers deemed appropriate, in order to verify the Veteran's claimed assault stressors, to include the rank demotion and reassignment of Company Commander, Boatswains Mate Chief P., due to assaults upon the Veteran and others, on or about August 10, 1971 aboard the USS Enterprise (see all Statements in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), received October 29, 2012) and the assaults perpetrated by Recruit Chief Petty Officer J.K upon the Veteran and others, between July and October 1971 aboard the USS Enterprise.

All actions to obtain such records should be documented.  If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file outlining all efforts made to obtain the records, and the Veteran should be notified and given an opportunity to provide them

3.  Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any lay statements in support of his claims.

4.  Schedule the Veteran for a VA examination for purposes of determining the nature and etiology of any currently diagnosed psychiatric disorders.  All testing deemed necessary must be conducted and results reported in detail.  The examiner is asked to explain the rationale for all opinions, citing to supporting factual data (and/or) medical literature as deemed appropriate.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  The examiner should provide opinions with supporting rationale as to the following:

a.  Does the Veteran have a current psychiatric condition?  If so, please provide a list of each condition, date of onset (if determinable), date of diagnosis (if determinable), and its associated symptoms exhibited by the Veteran.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric condition is causally related to his service or any incident therein?  

c.  If the Veteran has a psychiatric condition related to service, does it have a secondary effect on his gastroesophageal reflux disease, or sleep condition?

5.  Schedule the Veteran for a VA examination for purposes of determining the etiology of his currently diagnosed GERD.  All testing deemed necessary must be conducted and results reported in detail.  The examiner is asked to explain the rationale for all opinions, citing to supporting factual data (and/or) medical literature as deemed appropriate.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  The examiner should provide opinions with supporting rationale as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current GERD diagnosis is causally related to his service or any incident therein, to include due to asbestos exposure or secondary to an acquired psychiatric condition?  

Note: the Board concedes that the Veteran may have had a "minimal" likelihood of exposure to asbestos in service.

6.  The AOJ should review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  Thereafter, the AOJ should review the record and readjudicate the claims of service connection.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


